DETAILED ACTION

Election/Restrictions

Claims 1-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected systems, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaarthik et al. (2016).
Claims 10 and 11, Kaarthik et al. teach a method of controlling  a fluid system, the method comprising providing a PRO module (Fig. 1) including a membrane module including a first and second section (Fig. 1, Membrane), a feed pump (Fig. 1, pump pictured as circle w/ triangle inside), and  a draw pump (Fig. 1, pump pictured in draw line as circle with triangle inside). In PRO, the pressure fluid in the second section (i.e. the draw section) is increased by increasing the concentration so and hydraulic pressure so as to create back pressure (see article and it is the principle of PRO). The net power generated (Fig. 1, Pelton Turbine) is controlled by a load connected to the second section (page 1, I., para. 2; Page 1, col. 2, para. 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaarthik et al. as applied to claim 11 above, and further in view of He et al. 2016).
	Claims 12-16: Kaarthik et al. do not teach specifically and electronic controller to control the PRO system and net power generation.
	He et al. teach a method of maximum power point tracking control of PRO (abstract) such that algorithms are used (Page 88, 3. MPPT control) to control MPPT based on variables such as incremental mass resistance (page 189, 3.2-3.3). The MPPT is controlled in response to measured variables and algorithm calculations to determine optimal resistance and conditions for 
	One of ordinary skill in the art at the time of the invention would have found it obvious to use an electronic controller, such as described by He et al., to control Kaarthik et al.’s system so as to provide a practical implementation of control of Kaarthik et al.’s system in order to maximize the net power generation in a controlled, logical manner, based on algorithms tying the operation to the outcome.

	Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes O’Toole et al. (2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778